73 F.3d 370NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
John David SELEEN, Kelly N. Clay, D. Bruce Hammons, CathyRobertson, and Darlene Jensen, individually aswell as on behalf of all other personssimilarly situated, Plaintiff-Appellant,v.COUNTY OF SPOKANE, State of Washington;  Geiger CorrectionsCenter, Spokane, Washington, Spokane County Commissioners,of Spokane County, Washington;  D.E. Chilberg;  SteveHasson;  Patricia Mummey, et al;  Bureau of Prisons,Department Of Justice United States of America, Defendant-Appellee.John David SELEEN, Kelly N. Clay, D. Bruce Hammons, CathyRobertson, and Darlene Jensen, individually aswell as on behalf of all other personssimilarly situated, Plaintiff-Appellee,v.COUNTY OF SPOKANE, State of Washington;  Geiger CorrectionsCenter, Spokane, Washington, Spokane County Commissioners,of Spokane County, Washington;  D.E. Chilberg;  SteveHasson;  William Donahue, Spokane County Auditor;  PatriciaMummey, et al.;  Marshall R. Farnell, Chief AdministratorSpokane County;  Jim Lindow;  Bureau of Prisons, DepartmentOf Justice, United States of America, Defendant-appellant.
Nos. 94-35738, 94-35783.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Oct. 18, 1995.Decided Dec. 29, 1995.

1
Before:  REINHARDT and TROTT, Circuit Judges, and SCHWARZER,* District Judge,


2
ORDER**


3
We agree with the district court that the prisoner-appellants are not employees for purposes of the Fair Labor Standards Act, 29 U.S.C. Secs. 201, et seq.  See Hale v. State of Ariz., 993 F.2d 1387 (9th Cir.1993) (en banc).


4
The district court did not abuse its discretion in denying the motion for an extension of time in which to file (possible) amendments to the already once-amended complaint.  Accordingly, the orders and judgment of the district court are


5
AFFIRMED.



*
 The Honorable William W. Schwarzer, Senior District Judge for the Northern District of California, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3